DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 08/02/2022.
Claims 13, 17 20-25 and 27 were amended.
Claims 1-12, 19, 26 and 33 were canceled.
Claims 13-18, 20-25 and 27-32 are pending.
Claims 13-18, 20-25 and 27-32 were examined.


Broadest Reasonable Interpretation of the Claims
Claims 13, 20 and 27 recite: “updating, by the server, the card on file merchants based on the determined changes.” The claims also recite the term “card on file merchants” in a multiple instances. For example, a. “the card on file merchants from the list of recurring transactions”, b. sending… the card on file merchants to the cardholder; c. changes needed to “the card on file merchants”. Based on the single instance of the term “card on file merchants”, the broadest reasonable interpretation of the language “updating, by the server, the card on file merchants based on the determined changes” refers to updating the data , i.e. the "card on file merchants from the list of recurring transactions”. A narrower claim construction beyond the established Broadest Reasonable Interpretation of the claims would be  “updating the identified merchants” (i.e. performing an update at each merchant’s databases, given the fact that the disclosure also recites “user card data stored by card-on-file merchants” – see specification, paragraph [006]). However, based on the disclosure as a whole, Examiner was unable to find subject matter directed to performing an update of the data “stored by” the merchants. Therefore, the claimed term “card on file merchants” is interpreted as a single data element, i.e. the label of a list/set of merchant names, i.e., identified merchants. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18, 20-25 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13, 20 and 27 were amended to alter the manner in which the card on file merchants are identified (e.g. “identifying… merchants from the list of recurring transactions…). Given there’s a single instance of “card on file merchants” in the claims, and this instance is clearly directed to [data] (see claim language “sending… the card on file merchants to the cardholder), the broadest reasonable interpretation of the claims reads as, inter alia:

Exemplary claim 13, for illustration purposes:
…performing, by the server, analysis on the plurality of historical transaction records for identifying [data], wherein the analysis is performed by: deriving, by the server, a list of recurring transactions based on a flag bit status included in each of the plurality of historical transaction records; and 
identifying, by the server, [the data] from the list of recurring transactions by identifying merchants associated with at least one of the transactions in the list of recurring transactions;
sending, by the server, [the data] to the cardholder;
receiving, by the server, a reply from the cardholder in response to sending [the data];
determining, by the server, that changes to [the data] are needed based on the reply; and
updating, by the server, [the data] based on the determined changes.

In the exemplary claim above, the term “card on file merchants” was substituted by the term [data]. The specification as filed however, fails to disclose an embodiment in which a single data element (i.e. the “card on file merchants”) is handled as required by the claims. The claim language requires, for instance, an update to the (same) data identified and sent to the user. This updating procedure on the same data identified and sent to the user is not found in the disclosure as filed. Dependent claims 14-18, 21-25 and 28-32 are also rejected since they depend on claims 13, 20 and 27, respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18, 20-25 and 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 13-18 are directed to a method, claims 20-25 are directed to a non-transitory computer-readable media, and claims 27-32 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving, by a server and from a cardholder, an authorization credential associated with the cardholder”;b. “receiving, by the server, a plurality of historical transaction records from a historical transaction database, wherein each of the plurality of historical transaction records is associated with the cardholder”;c. “performing, by the server, analysis on the plurality of historical transaction records for identifying card on file merchants, wherein the analysis is performed by: deriving, by the server, a list of recurring transactions based on a flag bit status included in each of the plurality of historical transaction records; and”;d. “identifying, by the server, the card on file merchants from the list of recurring transactions by identifying merchants associated with at least one of the transactions in the list of recurring transactions”;e. “sending, by the server, the card on file merchants to the cardholder”;f. “receiving, by the server, a reply from the cardholder in response to sending the card on file merchants”;g. “determining, by the server, that changes to the card on file merchants are needed based on the reply; and”;h. “updating, by the server, the card on file merchants based on the determined changes.”
Therefore, the portions highlighted in bold above recite receiving transaction information and setting up account rules, which is an abstract idea grouped within the certain methods of organizing human activity and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the commercial or legal interaction of processing information through a clearinghouse (i.e. retrieving transaction information, updating account settings). Additionally, the claims are also grouped within mental processes because the steps recited describe performing an analysis on historical records, which is a concept that can be performed in the human mind or by pen and paper. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity and mental processes groupings were considered as a single abstract idea.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), a server; non-transitory computer-readable media; a system comprising: a memory having computer-readable instructions stored thereon; and one or more processors only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions such as: receiving… credential…, receiving… records…, performing… analysis… by deriving… transactions… and identifying… merchants…, sending… merchants…, receiving… reply…, determining… changes… are needed…, updating… merchants…. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a server; non-transitory computer-readable media; a system comprising: a memory having computer-readable instructions stored thereon; and one or more processors to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving transaction information and setting up account rules. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving transaction information and setting up account rules.
Dependent claims 14-18, 20-25 and 27-32 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:i) wherein the reply from the cardholder comprises a charge amount limitation for a particular merchant of the card on file merchants, and wherein updating the card on file merchants comprises blocking, by the server, the particular merchant from future transactions exceeding the charge amount limitation. j) wherein the reply from the cardholder comprises updated cardholder information, and wherein updating the card on file merchants comprises transmitting, by the server, the updated cardholder information to at least one of the card on file merchants. k) wherein the updated cardholder information comprises at least one of an address of the cardholder, an account number associated with the cardholder, or an expiration date of a payment instrument of the cardholder. l) further comprising: enriching data concerning the card on file merchants or payments associated with the card on file merchants, wherein the enriching data comprises one of an enriched merchant name, a merchant identification, a URL, a phone number, a merchant email, a frequency of payments associated with one of the card on file merchants, or a description of payments associated with one of the card on file merchants to aid the cardholder in recognizing or contacting the card on file merchants. m) wherein enriching the data comprises substituting a merchant name with a normalized merchant name. 

With respect to claims 16, 23 and 30, the claims further recite item k) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what enriched data comprises, followed by the intended use of the enriched data (i.e. to aid the cardholder…). Those statements are insufficient to significantly alter the eligibility analysis. 

With respect to claims 17, 24 and 31, the claims further recite item l) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what enriching data comprises (i.e. substituting a label with another label). Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 18, 25 and 32, the claims further recite item m) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what enriching data comprises (i.e. substituting a label with another label). Those statements are insufficient to significantly alter the eligibility analysis.
Therefore, dependent claims 16, 17, 18, 23, 24, 25, 30, 31, 32, which represent additional language k), l), m) do not alter the analysis provided with respect to independent claims 13, 20 and 27. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any meaningful way. Therefore, these dependent claims are also ineligible.
With respect to claims 14, 21 and 28, the claims recite item i) above, which represent the additional elements/functions of blocking a merchant from future transactions exceeding a charge amount limitation received from the cardholder. This language further elaborates in the abstract idea of receiving transaction information and setting up account rules identified above with respect to the independent claims 13, 20 and 27. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 15, 22 and 29, the claims recite item j) above, which represent the additional elements/functions of transmitting received updated information as an update to card on file merchants. This language further elaborates in the abstract idea of receiving transaction information and setting up account rules identified above with respect to the independent claims 13, 20 and 27. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer.
Therefore, while dependent claims 14, 15, 21, 22, 28, 29, which represent additional language i), j), slightly modify the analysis provided with respect to independent claims 13, 20 and 27, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 20-23 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fogel et al. (US 2017/0024743 A1) in view of Carrington et al. (US 2018/0165759 A1).

With respect to claims 13, 20 and 27, Fogel et al. teach a non-transitory computer-readable media comprising computer-readable instructions stored thereon; a system comprising: a memory having computer-readable instructions stored thereon; and one or more processors (see Fig. 1, server 108, webserver 110 and paragraphs [0024] and [0025]; Fig. 5, operating environment 500, paragraphs [0063]-[0065]); and a method (Method and system for managing payment options) comprising: 
receiving, by a server and from a cardholder, an authorization credential associated with the cardholder (see login credentials, paragraph [0027]; "[0031] In some examples, application 104, upon initiation, may prompt the user to enter login credentials"; Application 104 stored on server 108, paragraph [0026]; Fig. 2, login, paragraph [0033]); 
receiving, by the server, a plurality of historical transaction records from a historical transaction database, wherein each of the plurality of historical transaction records is associated with the cardholder (see paragraph [0015]: "The script for updating the card information may be generated by a server associated with the application and may include one or more of the following steps: retrieving the list of associated merchant websites for a given card, retrieving the history of associated purchases..." ); 
performing, by the server, analysis on the plurality of historical transaction records for identifying card on file merchants (see paragraph [0031]: "application may already know on what accounts the user has made a purchase (and with which card), and where the user has cards on file (and which ones)...application 104 may infer or otherwise knows the user has an expired card on file..."; Fig. 2, "the user may be able to view a list of merchants associated with each cards. For example, for each card listed on the user profile, the user may be able to view a list of merchants with whom the card is already known to have been used to make one or more payments", paragraph [0033]); and 
identifying, by the server, the card on file merchants from the list of recurring transactions by identifying merchants associated with at least one of the transactions in the list of recurring transactions (see Fig. 2, "the user may be able to view a list of merchants associated with each cards. For example, for each cards listed on the user profile, the user may be able to view a list of merchants with whom the card is already known to have been used to make one or more payments", paragraph [0033]); 
sending, by the server, the card on file merchants to the cardholder (see paragraph [0031]: "The user may be presented with a prompt to automatically update the card data at those websites where: application 104 may infer or otherwise knows the user has an expired card on file, application 104 has login credentials for the customer (username and password), and application 104 has a script on file to automate payment information updating. The user may have the option to have the card number updated on all of the listed websites, or can select a subset of these websites to automate the card updating process."; Fig. 2, paragraph [0033]; "the user may be able to view a list of merchants associated with each cards. For example, for each cards listed on the user profile, the user may be able to view a list of merchants with whom the card is already known to have been used to make one or more payments.");
receiving, by the server, a reply from the cardholder in response to sending the card on file merchants (see paragraph [0031]: "The user may take action to indicate selected changes should be made by application 104."; Fig. 2, paragraph [0033]: "The user may select websites associated with a card to process. For example, the user may select a list of websites where card information associated with a card needs to be updated."); 
determining, by the server, that changes to the card on file merchants are needed based on the reply (see paragraph [0031]: "Using scripts, application 104 may log into each selected website as the user and replace a primary card on file with the updated card information. The user may be notified within the user interface for application 104 and/or via an electronic message when the update is complete"; Fig. 2, paragraph [0034]: "After selection of the websites at operation 202, method 200 may proceed to operation 204, where the application asks for a change to a payment option to be made."); and 
updating, by the server, the card on file merchants based on the determined changes (see paragraph [0031]: "Using scripts, application 104 may log into each selected website as the user and replace a primary card on file with the updated card information. The user may be notified within the user interface for application 104 and/or via an electronic message when the update is complete"; Fig. 2, paragraph [0035]: "Method 200 may then proceed to operation 206, where the server updates (or attempts to update) the card information at the merchant website(s). In the exemplary system of FIG. 1, server 108 may update card information with the merchant and/or websites.". Examiner notes that an update is performed both locally (script) and remotely, as the script execution updates each merchant as well). 
Fogel et al. do not explicitly disclose a method, non-transitory computer-readable media and system comprising: wherein the analysis is performed by: deriving, by the server, a list of recurring transactions based on a flag bit status included in each of the plurality of historical transaction records.
However, Carrington et al. disclose a method, non-transitory computer-readable media and system (Systems and methods for identifying card-on-file payment account transactions) comprising: 
wherein the analysis is performed by: deriving, by the server, a list of recurring transactions based on a flag bit status included in each of the plurality of historical transaction records (see recurring payment indicator, paragraph [0021], Table 1 and paragraph [0023]; Fig. 2 and paragraph [0033]: "The one or more sub-scores are based on, for example, whether the transaction data associated with the transaction includes a recurring payment indicator for the transaction," in addition to a prior history subscore, paragraph [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the transaction data analysis as disclosed by Carrington et al. in the method, non-transitory computer-readable media and system of Fogel et al., the motivation being to permit transactions to be evaluated for use in determining a likelihood of whether or not they are card-on-file transactions and allow information, such as card-on-file tags to be presenter to a consumer (see Carrington et al., paragraphs [0027] and [0049]).


With respect to claims 14, 21 and 28, the combination of Fogel et al. and Carrington et al. teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 13, 20 and 27. Furthermore, Fogel et al. disclose a method, non-transitory computer-readable media and system wherein the reply from the cardholder comprises a charge amount limitation for a particular merchant of the card on file merchants, and wherein updating the card on file merchants comprises blocking, by the server, the particular merchant from future transactions exceeding the charge amount limitation (see delete card information, paragraph [0020], in which the charge amount limitation is set to zero and the merchant is blocked from future transactions above zero dollars). 

With respect to claims 15, 22 and 29, the combination of Fogel et al. and Carrington et al. teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 13, 20 and 27. Furthermore, Fogel et al. disclose a method, non-transitory computer-readable media and system wherein the reply from the cardholder comprises updated cardholder information, and wherein updating the card on file merchants comprises transmitting, by the server, the updated cardholder information to at least one of the card on file merchants (see scripts for updating card information, paragraphs [0015] and [0016]; Fig. 1. paragraph [0031] "Using scripts, application 104 may log into each selected website as the user and replace a primary card on file with the updated card information. The user may be notified within the user interface for application 104 and/or via an electronic message when the update is complete"). 

With respect to claims 16, 23 and 30, the combination of Fogel et al. and Carrington et al. teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 15, 22 and 29. Furthermore, Fogel et al. disclose a method, non-transitory computer-readable media and system wherein the updated cardholder information comprises at least one of an address of the cardholder, an account number associated with the cardholder, or an expiration date of a payment instrument of the cardholder (see paragraph [0031] "The user may be presented with a prompt to automatically update the card data at those websites where: application 104 may infer or otherwise knows the user has an expired card on file, application 104 has login credentials for the customer (username and password), and application 104 has a script on file to automate payment information updating. The user may have the option to have the card number updated on all of the listed websites, or can select a subset of these websites to automate the card updating process"). 

Claims 17, 18, 24, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Fogel et al. (US 2017/0024743 A1), in view of Carrington et al. (US 2018/0165759 A1), in view of Celikyilmaz et al. (US 2015/0332302 A1).

With respect to claims 17, 24 and 31, the combination of Fogel et al. and Carrington et al. teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 13, 20 and 27. Furthermore, Carrington et al. disclose a method, non-transitory computer-readable media and system further comprising: enriching data concerning the card on file merchants or payments associated with the card on file merchants, wherein the enriching data comprises one of an enriched merchant name, a merchant identification, a URL, a phone number, a merchant email, a frequency of payments associated with one of the card on file merchants, or a description of payments associated with one of the card on file merchants to aid the cardholder in recognizing or contacting the card on file merchants (see paragraph [0010]: "For the transaction data to be useful, in some instances, the transaction data may be augmented to include additional data, which is captured from other sources and/or derived from the transaction data."; paragraph [0047] "When the threshold is satisfied, the prediction engine 118 appends, at 320, a card-on-file label to the transaction, either in the transaction data associated with the transaction ( or in a transaction message associated with the transaction) or otherwise for use by other entities.). 

With respect to claims 18, 25 and 32, the combination of Fogel et al. and Carrington et al. teaches all the subject matter of the method, non-transitory computer-readable media and system as described above with respect to claims 17, 24 and 31. The combination of Fogel et al. and Carrington et al. does not explicitly teach a method, non-transitory computer-readable media and system wherein enriching the data comprises substituting a merchant name with a normalized merchant name.  However, Celikyilmaz et al. discloses a method, non-transitory computer-readable media and system (Systems and methods to organize and consolidate data for improved data storage and processing) wherein enriching the data comprises substituting a merchant name with a normalized merchant name (see Fig. 10, profile generator 121 generate a set of profiles 127 based on transaction data 109, account data 111 and/or other data, paragraphs [0100]-[0106]; paragraph [0141]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the data enrichment as disclosed by Celikyilmaz et al. in the method, non-transitory computer-readable media and system of Fogel et al. and Carrington et al., the motivation being to provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user in making purchases (see Celikyilmaz et al., paragraph [0101]).

Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 8-13, filed on 08/02/2022), with respect to the rejection of claims 13-18, 20-25 and 27-32 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to recitation of a technological improvement in claims 13, 20 and 27, Applicant asserts “Specifically, the claims integrate the judicial exception into a practical application because the claims recite a technical improvement”. Examiner respectfully disagrees. Applicant cites paragraphs [004]-[007], which recite a financial transaction system rejecting an unintentional transaction, red flags raised, a "robust technique for improving user card data stored by card-on file merchants recurring payment transactions between acquirer processors and issuer processors over data communication networks" and "injecting user control to card-on-file merchant data and recurring payment transactions between acquirer processors and issuer processors over data communication networks." Examiner respectfully disagrees that these features are encompassed by the broadest reasonable interpretation of the claims. The claims, for instance, do not recite a financial system acting on data. The claims do not recite "data stored by card-on-file merchants" but rather updating data retrieved from a database (i.e. "card on file merchants". The claims do not recite "acquirer processors" or "issuer processors" or even a "communication network". Lastly, "injecting user control" is not encompassed by the claims, which merely recite updating a database based on "changes" needed "based on the reply". In other words, the claims don't even require the "changes" to be part of an update, but the update is merely "based on" these "needed" changes. With respect to broadest reasonable interpretation of the claims in claims 13, 20 and 27, Applicant asserts “"The claims recite interactions between multiple computing devices…"”. Examiner respectfully disagrees. "If applicant has amended the claim, examiners should determine the amended claim’s broadest reasonable interpretation and again perform the subject matter eligibility analysis." - see MPEP 2106.07(b). The claims were broadened in the latest amendment to remove the "secure channel" aspect. Examiner respectfully disagrees with Applicant's position that the broadest reasonable interpretation of the claims encompasses steps performed by "multiple devices". The claims recite a "server" receiving credentials (i.e. a login), querying a database (i.e. receiving and analyzing transaction records to identify certain data), sending this data to a cardholder, receiving a reply and updating the database based on cardholders' input. It appears that Applicant attempts to read "database" and "cardholder" as additional devices, however this is a narrower reading of the claims. The broadest reasonable interpretation of the claims recites a "server" being updated by a user, based on stored data. If it is Applicant's intent to recite the interaction of multiple devices, this should be part of the BRI of the claims. The new and amended claims do not offer significantly more than the abstract idea itself, therefore the claims are still rejected under 35 USC § 101 as further detailed above.
Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 13 and 14, filed on 08/02/2022), with respect to the rejection of claims 13-18, 20-25 and 27-32 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Rosano (US 2017/0116585 A1) discloses systems and methods for updating stored cardholder account data, including determining the presence of a card on file indicator in the transactions associated with a merchant.
Howe (US 2016/0155124 A1) discloses methods and systems for updating expiry information of an account, including whether a transaction was a card-present or card-on-file transaction.
Rosano et al. (US 2010/0174644 A1) disclose integrated file structure useful in connection with apparatus and method for facilitating account restructuring in an electronic bill payment system, including  a stand-alone database which allows issuers to send in a file to an operator of a payment network with changes to account numbers and/or expiration dates.
Groarke (US 2018/0357687 A1) discloses enriching merchant identifiers associated with account data update requests, including an enriched merchant identifier.
Baar et al. (US 10,402,829 B1) disclose systems and methods for using shared databases for managing supplemental payment sources, including a set of payment source(s) and preference settings for a merchant.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685